Citation Nr: 0949016	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic skin rash.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from September 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2004.  In a decision dated in January 2007, the 
Board reopened the previously denied claim for service 
connection for a skin rash, and remanded the claim for 
further development.


FINDING OF FACT

A skin disorder, most recently diagnosed as post-inflammatory 
hyperpigmentation consistent with previous chloracne, was of 
service onset.  


CONCLUSION OF LAW

A skin disorder, most recently diagnosed as post-inflammatory 
hyperpigmentation consistent with previous chloracne, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, a veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement."  Holton v. Shinseki, 557 
F.3d 1362 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Veteran contends that he has a skin disorder that 
developed as a result of his exposure to Agent Orange in 
Vietnam.  A Veteran who served in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed 
during such service to certain herbicide agents (e.g., Agent 
Orange).  In the case of such a Veteran, service incurrence 
for specified diseases will be presumed if manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service.  The presumptive 
diseases  include chloracne or other acneform diseases 
consistent with chloracne, but only if manifest to a 
compensable degree within one year after the last exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In 
addition, service connection may be established on a showing 
of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 
120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).  

Service treatment records do not show any skin complaints or 
abnormal findings.  The July 1971 separation examination, 
however, does not include a report of medical history.

VA treatment records show that the Veteran was hospitalized 
for an overnight stay from March to April 1976 for evaluation 
of a skin condition.  He reported about a three-year history 
of progressive pigmented papular eruptions on the chest and 
arms, which had more recently become pruritic, worse in the 
heat.  At that time, he was suspected of having confluent and 
reticulated papillomatosis.  

On an Agent Orange examination in March 1996 the Veteran 
reported the onset of dark, dry, scaly skin eruptions in 
1972.  Initially the lesions were on the anterior chest and 
upper anterior abdomen, but then extended to the upper back, 
both shoulders and upper arms, and forehead.  Later he also 
had a rash on the lower legs and pubic area.  He stated that 
the rash had never been definitely diagnosed.  He said it was 
very itchy, especially when the rash flared up and in hot 
weather.  On examination, much of the skin of the upper 
anterior torso and upper back and shoulders was darkly 
pigmented with small circular lesions, some of which had 
coalesced into large patches.  He was diagnosed as having 
chronic dermatitis of undetermined etiology.  On a VA 
examination in April 1996, the Veteran reported a history of 
a rash after he returned home from Vietnam.  He said he had 
been told, after a number of evaluations, that there was no 
cure.  

VA outpatient treatment records show that in November 2003, a 
history of a chronic skin condition was noted.  On 
examination, he had hyperpigmented lesions with superficial 
excoriations.  In October 2004, he reported a hsitory of a 
skin condition in service.  In March 2005, he complained of a 
rash since Vietnam.  He said he had been told it was a rare 
illness.  He reported Agent Orange exposure.  On examination, 
he had dark hyperpigmented lesions on the chest and back with 
some abrasions on opened areas that were bleeding on occasion 
and itchy.  He had some scarred areas, some palpable lesions, 
and some hyperpigmented areas.  The assessment was rash since 
Vietnam, and he was referred for a dermatology consult.  

The Veteran was evaluated in a VA dermatology clinic in March 
2005.  It was noted that he had developed a papular, 
pustular, and nodular eruptions of the face, neck, and upper 
trunk in 1971 shortly after returning from Vietnam.  The 
problem had continued over the years but had improved 
somewhat in the last few years.  He described the initial 
lesion as a raised pink nodule which may be painful and 
occasionally drained pus or blood.  Examination revealed 
discrete areas of post-inflammatory hyperpigmentation of the 
ides of the face, neck, abdomen, anterior and posterior 
chest, and upper arms.  There were no active lesions noted on 
examination although the distribution and clinical evaluation 
of the problems suggested an acneiform eruption which had 
waxed and waned over the years.  The Veteran was diagnosed as 
having post-inflammatory changes consistent with chloracne.  

A VA examination was conducted in September 2009, and the 
examiner noted that the claims file had been reviewed.  The 
Veteran stated that he developed a skin condition about 5 to 
6 months following his tour of duty in Vietnam, which was 
originally mild but became progressively worse.  He said it 
was present constantly and was no much worse than when it was 
first noted.  He reported symptoms of daily itching and skin 
sores that would bleed.  On examination, he had scattered 
darkened macular lesions on the back, chest/abdomen, and the 
upper arms.  The Veteran was diagnosed as having post-
inflammatory hyperpigmentation consistent with previous 
chloracne.  In an addendum dated in October 2009, the 
examiner stated that it was at least as likely as not that 
the Veterans current skin findings were related to 
presumptive exposure to herbicides.  He explained that the 
condition appeared within one year of exposure to the 
herbicides and he had a dermatological diagnosis of a skin 
condition, chloracne, which is related to Agent Orange 
exposure.  

Thus, this medical evidence shows the first evaluation of the 
Veteran's skin condition was in 1976, over four years after 
his discharge from service, but he reported a history at that 
time of symptoms for at least three years.  Although constant 
treatment has not been shown since then, when he has been 
seen, he has consistently reported the onset as having been 
shortly after he returned from Vietnam.  In addition, in 
correspondence dated in April 2008, the Veteran's wife, to 
whom he had been married since September 1972, related her 
recollections of the Veteran's skin condition, of which she 
had initially become aware in August 1971.  She described the 
symptoms he had experienced over the past 35 years, and 
indicated that the condition was worse at times.

The record shows that the condition was first diagnosed as 
post-inflammatory changes consistent with chloracne in 2005.  
Prior to that, however, no clear, definitive diagnosis for 
his skin condition was shown.  The Board finds that the 
Veteran's lay evidence of continuity of symptomatology is 
credible.  When considered together with the medical evidence 
over the years, the positive nexus opinion in 2009, and his 
wife's statement, the preponderance of the evidence 
establishes that the Veteran's skin condition, most recently 
diagnosed as post-inflammatory hyperpigmentation consistent 
with previous chloracne, was of service onset, and may be 
presumed to have been due to Agent Orange exposure.  The 
Board also observes that even without that presumption, in 
view of his credible statements, his wife's statement, and 
the medical evidence over the years, the evidence is in 
equipoise as to direct service incurrence.  Accordingly, 
service connection for the skin condition is warranted.  In 
reaching this determination, the benefit-of-the-doubt rule 
has been applied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a chronic skin disorder, most recently 
diagnosed as post-inflammatory hyperpigmentation consistent 
with previous chloracne, is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


